HARDY, Judge.
This is a suit in which plaintiff sought the recovery of damages amounting to a total of $2,521.44 allegedly sustained by reason of unlawful arrest.
The minutes show that judgment rejecting the demands of plaintiff was rendered in the Twenty-Sixth Judicial District Court 'in and for Webster Parish, Louisiana, on December 7, 1951. On December 18, 1951 the plaintiff entered a remittitur of' $600 and judgment was signed and filed. Orders of appeal were granted to this Court. It is to be observed that the remittitur, which brought the amount claimed down to the sum of $1,921.44, was clearly entered for the purpose of attempting to confer jurisdiction upon this Court
We have recently had occasion to Consider this same question in the case of McConnell v. Webb, La.App., 55 So.2d 192. The general rule as stated in the cited case and therein supported by a number of citations of authority is clear on the point that a remittitur in order to be effective must be entered prior to rendition of judgment.
In view of the fact that the re-mittitur in the instant case was entered subsequent to rendition of judgment, we must accordingly take notice, ex proprio motu, of our lack of jurisdiction.
Accordingly this appeal is transferred to the Honorable the Supreme Court of the State of Louisiana and plaintiff-appellant is allowed sixty days from the date when this decree becomes final within which to perfect his appeal, failing which the same will stand dismissed. Costs of this appeal are assessed against plaintiff-appellant.
McINNIS, Judge ad hoc, recused.
KENNON, J., not participating.